         Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )            No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                  RESPONDENTS’ REPLY IN SUPPORT OF THEIR
                       MOTION FOR RECONSIDERATION
               PURSUANT TO FEDERAL RULE CIVIL PROCEDURE 60(b)

INTRODUCTION

       On June 27, 2019, this Court entered a preliminary injunction against Respondents in all

but name only. See ECF No. 295. In seeking to limit the breadth of this Court’s order, Petitioners

rely heavily on the proceedings leading up to June 27, 2019, and misinterpret the Court’s statement

on June 27, 2019 as a warning that civil and criminal contempt could be imposed if a formal

injunction is issued first. However, the Court’s order did not warn of a future injunction. Rather,

it issued an injunction by clarifying that its prior orders (ECF Nos. 95, 159) are enforceable through

contempt proceedings. Further, the Court did not order the extensive reporting pursuant to its

power to control discovery, but rather pursuant to the Court’s equitable powers to protect a party

from what the Court previously declared irreparable harm. Nor does the reporting resemble

material ordinarily discoverable because it requires ICE Boston to create, rather than simply

produce, documents. Additionally, unlike normal discovery, it requires ICE to provide documents

                                                  1
         Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 2 of 6



and information prior to enforcement of a removal order. Accordingly, the Court’s June 27, 2019

order is the equivalent of a preliminary injunction that this Court should vacate until Petitioners

can meet the requisite preliminary injunction standard.

ARGUMENT

   I.      The Court’s June 27, 2019 order made its prior orders enforceable by civil and/or
           criminal contempt and obviated the need for a motion for a preliminary
           injunction.

        Petitioners need not move for a preliminary injunction to enforce the Court’s prior orders

because the Court already issued a preliminary injunction on June 27, 2019 by conducting a legal

analysis, issuing substantive relief, and clarifying that the previous orders are enforceable. See W.

Holding co., Inc. v. AIG Ins. Co. – Puerto Rico, 748 F.3d 377, 382-83 (1st Cir. 2014). The Court’s

June 27, 2019 order presupposes that Petitioners have met the preliminary injunction factors.

Indeed, this Court would not have ordered the substantive reporting if it had not found: (1) that

Petitioners demonstrated that they are likely to succeed on the merits of their claim that the INA,

regulations, and Constitution require consideration of an alien’s pursuit of a provisional waiver

prior to removal and (2) that the reporting was needed to prevent Petitioners from suffering the

irreparable harm. See Gonzales-Droz v. Gonzalez-Colon, 573 F.3d 75, 79 (1st Cir. 2009) (listing

the preliminary injunction factors); June 27, 2019 Hr’g. Tr. at 20:1-4 (stating that an explanation

“might provide greater assurance that the decision-maker considered everything and there

wouldn’t be any reasonable basis to claim there’s a violation of the court’s orders”).

        The Court’s June 27, 2019 order also issued substantive relief over Respondents’

objections. After this Court denied Respondents’ motion to dismiss, it gave ICE Boston a choice:

voluntarily comply or be ordered to do so. See ECF No. 152 (ordering the parties to confer on

whether Petitioners’ motion for a preliminary injunction should be stayed in light of the actions



                                                 2
         Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 3 of 6



Respondents plan to take to comply with the legal obligations described in the Court’s ruling).

Since then, ICE Boston has voluntarily complied with the Court’s order “to consider an eligible

alien’s application for a provisional unlawful presence waiver before deciding to remove him or

her from the United States.” ECF No. 159 at 31. However, on June 27, 2019, this Court eliminated

that choice by ordering substantive relief beyond what ICE Boston agreed to provide and expressly

prohibiting any conduct contrary to its prior orders. See June 27, 2019 Hr’g. Tr. at 6:13-25.

Specifically, the Court stated:

       “And do you understand that if you were to get a directive, say, from the
       Department of Homeland Security in Washington that directed you to do something
       that would violate the orders I’ve issued in this case, your obligation is to follow
       the orders and, I would expect, tell whoever gave you the direction, We can’t do
       that; the judge has prohibited it?”

June 27, 2019 Hr’g. Tr. at 6:13-25 (emphasis added). Contrary to Petitioners’ assertion, this is not

“the deal [ICE Boston] struck.” ECF No. 326.

       Finally, the Court clarified that his current orders, not future orders, were enforceable by

civil and/or criminal contempt. The Court stated that “that any violation of such orders could

constitute civil and/or criminal contempt.” ECF No. 295 (emphasis added). The Court did not, as

it had done before, premise contempt upon issuance of a formal injunction. See Dec. 6, 2018 Hr’g

Tr. at 15-16 (“And if I thought that you were going to — that you were violating the law as I

described it and that you were going to continue to violate it, I would issue an injunction.”). Against

this backdrop, the Court’s statement was clear: upon finding that ICE Boston intentionally

disregarded the Court’s order, civil and/or criminal contempt will issue. Petitioners’ failure to

recognize the Court’s June 27, 2019 order as an injunction has no bearing on the analysis. See ECF

No. 326 at 10 (arguing that Petitioners’ motions for injunctive relief, subsequent to the Court’s

orders, illustrate that the Court did not issue an injunction). Rather, the applicable legal standard



                                                  3
          Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 4 of 6



requires an issuance of relief and enforceability. W. Holding co., Inc., 748 F.3d at 382-83. Because

both elements are present in the Court’s June 27, 2019 order, this Court’s order is an injunction.

   II.      The Court ordered reporting pursuant to its equitable powers to ensure
            compliance with an injunction.

         The substantive discovery ordered by the Court does not resemble information to which

Petitioners would ordinarily be entitled in discovery, nor did the Court order the reporting pursuant

to its powers to control discovery. The court-ordered reporting requires Respondents to create new

documents as opposed to producing documents already in existence. See ECF No. 295. It also

establishes timelines for which Respondents must notify Petitioners of certain events such as the

detention of a class member or ICE’s intention to effectuate the removal of a class member. Id.

While Petitioners may be entitled to documents reflecting information about class members in

ordinary discovery, Respondents are not required to create new documents or provide notice of

government action to respond to discovery requests. Khyber Techs. Corp. v. Casio, Inc., 2003 U.S.

Dist. Lexis 12450 at *29 (D. Mass. Mar. 31, 2003) (“Rule 34 only allows parties to request and

inspect documents that already exist and does not require the parties to create documents.”).

Accordingly, contrary to Petitioners’ assertion, they would not be entitled to this expansive

reporting in ordinary discovery. Id. Even if they were, Petitioners’ argument ignores that the Court

did not order the reporting pursuant to its discretionary powers over discovery. The Court’s

recognition that the reporting was necessary to protect the rights of class members illustrates that

the Court ordered the reporting pursuant to its equitable powers — the same powers it uses to issue

injunctions. See June 27, 2019 Hr’g. Tr. at 20:1-4. Ultimately, Petitioners fail to point to any

federal rule or case law that entitles them to the expansive reporting this Court ordered absent an

injunction. Therefore, the court ordered reporting further illustrates the injunctive nature of the

Court’s June 27, 2019 order.

                                                 4
         Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 5 of 6



        Indeed, Petitioners’ own analysis supports the conclusion that the Court issued an

injunction on June 27, 2019. Petitioners argue that the Court ordered the reporting — not for

reasons of judicial economy — but because their motion allegedly “cast severe doubt on whether

ICE Boston was in fact complying with the Court’s orders.” ECF No. 326 at 13. Petitioners admit

that the Court issued the reporting to protect the Court-declared rights of class members. Id. at 12

(“Indeed, even the limited reporting to date has proven indispensable to protecting the rights of

class members. . .”). Therefore, Petitioners’ own argument seems to concede that the reporting is

quintessential equitable relief related to compliance with an injunction.

        Further, Petitioners’ assertion that Respondents undercut their arguments by previously

agreeing to modest reporting is illogical and unsupported by any case law. Respondents agreed to

provide modest reporting to avoid an injunction and the consequences, including contempt, which

flow from injunctive relief. On June 27, 2019, the Court eliminated all of the advantages ICE

Boston derived from that agreement. If ICE Boston knew, at the time it agreed to stay the

preliminary injunction, that despite its demonstrated compliance with the Courts orders, it would

still face possible contempt and still be ordered to produce expansive, detailed, and time-sensitive

reporting over their objections, it would have insisted that the Court issue a formal injunction in

lieu of an agreement.

CONCLUSION

        For the foregoing reasons, this Court should reconsider its order entering an injunction in

this case.

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY

                                                 5
           Case 1:18-cv-10225-MLW Document 350 Filed 08/16/19 Page 6 of 6



Director

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents

                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: August 16, 2019                                       Trial Attorney




                                                 6
